Response to Arguments
Applicant’s arguments, see remark, filed 10/29/20, with respect to the rejections of claims 1-20, under 35 USC 101, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of Eriksson (US 2014/0022974 A1).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,122,500 (Pat’500) and of U.S. 10,601,552 (Pat’552), in view of “Eriksson,” (2014/0022974), hereinafter “Eriksson.”  
Although the claims at issue are not identical, they are not patentably distinct because at least the examined application claim 1, (hereinafter  referred to as “the instant claim”), would have been obvious over claims 1-20 of Pat’500 and claims 1-20 of Pat’552, (all patented claims, hereinafter, are referred to as  “the reference claims”).
It is clear that the instant claim and the reference claims have several common features, such as: establishing RRC connection; sending and receiving timing information; and determining timing expiration has expired. 
The minor difference is, after the timer expired, the instant claim continues to perform uplink communication, and this is carried on by, using the previously received timing alignment (TA) information; whereas the reference claims direct to another application, i.e., releasing RRC connection, or releasing resources that may be used for uplink communication.
However, the idea of continue using the previously received TA information for uplink communication was not new at the time.  In the same field of endeavor, Eriksson, clearly teaches the same, i.e., a UE received and TA information from network, and stored the TA information for use when a timeout occurred, to reduce the overhead of random access procedure, ¶¶ 0114-0117, 0125-0128, 0136-0138).
Thus, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to adopt Eriksson’s suggestion to minimize overhead of  random access procedure, by incorporating Eriksson’s teaching of continue using the previously received TA to improve the reference claims and derives with the instant claim.
The office notice that, during prosecution of the earlier filed application, a number of claims were previously restricted, however, the restriction was based on different way of releasing RRC connections, and the examined application claim were direct to subject matter of the elected .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Eriksson,” (US 2014/0022974 A1).
As to claims 1-3, 7-10, and 14-17, Eriksson discloses a method and apparatus (e.g., UE and BS) thereof.  Eriksson’s teaching includes:
establishing a radio resource control (RRC) connection with a base station of a cellular network, (Eriksson’s details on an RRC connection set up, ¶¶ 0103-0105); 
receiving timing alignment information from the base station, (UE receives a mobility information that includes timeout values and  timing advance (TA)  value for UL timing synchronization from a network node, ¶¶ 0071); 
determining that a timing alignment timer has expired, (the UE determines when the timeout from the received timeout value, and may extend the timeout value to use the cached timing value to avoid the overhead of RACH procedure, ¶¶ 0114-0117, 0125-0128, 0136-0138).  
As to claims 4, 11, and 18, Eriksson discloses the uplink communication is according to a previously received uplink grant, (Eriksson teaches the UE and the network are contention based communication, uplink grant is a required technique, ¶¶ 0007, 0009,).  
As to claims 6, 13, and 20, Eriksson discloses the uplink communication is performed without performing a random access channel RACH procedure after the timing alignment timer .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson, as applied to claims 1, 8, and 15, in view of “Uusitalo,” (Us 2014/0323180).
As to claims, 5, 12, and 19, Eriksson discloses the invention substantially, but fail to say that the uplink grant was received during a connected mode discontinuous reception (C-DRX) ON duration.
However, receiving signal during DRX’s active state (on duration), regardless whether the DRX is in an idle or in a connected mode was a conventional idea in the LTE operational environment.  
For example, in the same field of endeavor, Uusitalo teaches, (¶ 0028)
“[i]n LTE, mobile 110 is known as a user equipment, UE, and base station 120 is known as an evolved node-B, eNB. In LTE idle mode the DRX pattern controls when the UE listens to paging, as described above. In LTE connected mode the DRX pattern controls when the UE monitors a physical or logical control channel, which may in an LTE system be known by the acronym PDCCH, for example, in order to receive uplink grants or downlink assignments. Either or both idle and connected mode can be used with respective embodiments of the current invention. When the UE is in LTE idle mode, paging in LTE can be utilized to wake up the UEs WLAN. That could in practice mean that eNB sends paging, UE responds with random access and responsive to successful contention resolution, an eNB may be configured to indicate to the UE that it should activate WLAN and receive data via the WLAN. When a UE is in connected mode and monitors PDCCH, then WLAN allocations can be received.” (Emphasis added).
Or in other words, a UE in a connected mode may monitor and receive a PDCCH that includes UL grant during DRX active period.
s no more than the simple substitution of one known process to a piece of prior art ready for improvement,” is not patentably distinct. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 401 (2007); [MPEP 2143]. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        2/18/2021